This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2012).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-0126

                                    State of Minnesota,
                                       Respondent,

                                            vs.

                                 Antionee Jarmaine Mixon,
                                        Appellant.

                                 Filed December 15, 2014
                                        Affirmed
                                       Ross, Judge

                               Stearns County District Court
                                 File No. 73-CR-12-9530

Lori Swanson, Attorney General, James B. Early, Assistant Attorney General, St. Paul,
Minnesota; and

Janelle Kendall, Stearns County Attorney, St. Cloud, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Rachel F. Bond, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Chutich, Presiding Judge; Halbrooks, Judge; and Ross,

Judge.

                          UNPUBLISHED OPINION

ROSS, Judge

         Antionee Mixon exposed his genitals to a 15-year-old girl who was babysitting his

friend’s children, then he held her down while vaginally penetrating her. Now Mixon
challenges his conviction of first-degree criminal sexual conduct, arguing that the trial

evidence was insufficient to prove that the victim suffered “personal injury.” He also

challenges his sentence, arguing that the district court was obligated to sentence him at

the low end of the guidelines range. Because the victim’s injuries meet the statutory

definition of “personal injury” and because the district court did not abuse its discretion

by imposing the presumptive sentence, we affirm.

                                         FACTS

       In April 2012, 15-year-old E.F. was staying overnight at A.G.’s home to help care

for A.G.’s children. A.G. left to get food but Antionee Mixon, A.G.’s friend, stayed

behind in the home. Mixon and E.F. were alone after the children went upstairs to sleep.

Mixon then went into the bathroom, and he exited with his penis exposed.                He

approached E.F. and tried to pull her shorts off. E.F. pushed back and tried to run. She

screamed. Her scream woke the children, but Mixon covered her mouth with his hand.

Then he overpowered her, held her arms down, and inserted his penis into her vagina

multiple times. Mixon ejaculated on E.F.’s leg and told her, next time she would not be

so “lucky.”

       E.F. ran into the bathroom and sat in the tub. She felt vaginal pain and saw blood.

She left the bathroom and went upstairs. The next morning she went home and told her

mother what happened. Her mother took her to the hospital. At the hospital E.F. told St.

Cloud police officer Don Salazar that she was raped the previous night. Officer Salazar

noticed arm bruising that he found consistent with E.F.’s description of being held down.




                                            2
Nurse Amanda Kleinvachter examined E.F. and also saw the bruises on E.F.’s arms.

Physician’s assistant Renee Funk also observed that E.G.’s vaginal area was red.

      The state charged Mixon with first-degree and third-degree criminal sexual

conduct under Minnesota Statutes section 609.342, subdivision 1(e)(i) and section

609.344, subdivision 1(b) (2012). Mixon waived his right to a jury trial, and the district

court found him guilty on both counts after a bench trial. The district court sentenced

Mixon to 360 months in prison on the first-degree conviction. Mixon appeals both the

conviction and sentence.

                                    DECISION

      Neither Mixon’s challenge to his conviction nor his challenge to his sentence has

any merit.

      Mixon first argues that the state did not present sufficient evidence to support the

conviction of first-degree criminal sexual conduct. Mixon bears a “heavy burden” to

convince us to overturn the fact-finder’s guilty verdict. See State v. Vick, 632 N.W.2d

676, 690 (Minn. 2001). We review claims of insufficient evidence in the light most

favorable to the conviction and will affirm the conviction if the evidence supports the

verdict. State v. Webb, 440 N.W.2d 426, 430 (Minn. 1989). Mixon’s arguments do not

come close to overcoming this standard of review.

      To sustain the first-degree conviction, we would generally look for record

evidence supporting all three elements: that Mixon sexually penetrated E.F., that he used

force or coercion to accomplish the penetration, and that he caused E.F. personal injury.




                                            3
See Minn. Stat. § 609.342, subd. 1(e)(i). But Mixon challenges the sufficiency of the

evidence only on the third element, personal injury. We address only that element.

       Viewing the record favorably to the conviction, we have no difficulty holding that

sufficient evidence supports the finding that Mixon injured E.F. Personal injury includes

“bodily harm as defined in section 609.02, subdivision 7.” Minn. Stat. § 609.341, subd. 8

(2012). Bodily harm means “physical pain or injury, illness, or any impairment of

physical condition.” Minn. Stat. § 609.02, subd. 7 (2012). The trial testimony readily

proved the element. E.F. testified that she suffered pain when Mixon forcefully held her

down by her arms, and multiple witnesses corroborated the resulting bruising. E.F.

testified to vaginal pain and vaginal bleeding, and the medical witnesses saw vaginal

redness the next morning. Testimony establishing that a victim felt pain and had bruises

is sufficient to prove “personal injury.” State v. Mattson, 376 N.W.2d 413, 415 (Minn.

1985); see also State v. Reynolds, 386 N.W.2d 828, 830 (Minn. App. 1986) (holding that

photographic evidence of a bruise established proof of a “personal injury”). Mixon

ignores this caselaw and contends that E.F.’s injuries fall short of the “typical” injuries in

first-degree criminal sexual conduct cases. The contention is groundless.

       Mixon also maintains that the state did not prove that he caused the bruises. But

we defer to the fact-finder’s weighing of the evidence and its assessment of witness

credibility. State v. Foreman, 680 N.W.2d 536, 539 (Minn. 2004). In doing so, we

necessarily presume that the fact-finder believed the prosecution witnesses and

disbelieved any contrary evidence. State v. Atkins, 543 N.W.2d 642, 646 (Minn. 1996).

E.F. told police and medical personnel that Mixon forcefully held her by the arms and the


                                              4
district court found that the bruising supported the claim, meaning that it found that the

bruising was caused by Mixon’s force. We will not second-guess that fact-finding. And

even if we did, Mixon’s argument overlooks the other evidence of personal injury beyond

the bruising.

       Mixon relatedly argues that the state improperly relied on the same single piece of

evidence to establish two elements of first-degree criminal sexual conduct: personal

injury and force or coercion. Because third-degree criminal sexual conduct requires only

force or coercion but not personal injury, Mixon argues that personal injury must be

proved by facts distinct from force. The argument is both factually erroneous and legally

inconsequential. The state presented evidence of force or coercion apart from personal

injury when E.F. testified that Mixon covered her mouth to prevent her from screaming

for help; E.F. never testified that she suffered injury to her face. And the state presented

more than one piece of evidence showing personal injury, so different evidence indeed

shows injury (vaginal pain) and force or coercion (bruising). But the argument’s factual

deficiency is only half the problem, because the state may prove personal injury and other

elements for first-degree criminal sexual conduct using the same facts. See State v. Jarvis,

649 N.W.2d 186, 193 (Minn. App. 2002) (seeing “no support in the law” for claim that

state cannot use same series of acts to prove more than one element of a crime). Factually

and legally, Mixon’s argument fails.

       Because E.F.’s injuries constitute “personal injury” and Mixon’s collateral

arguments are unpersuasive, we hold that sufficient evidence supports the conviction.




                                             5
       Mixon argues next that the district court abused its discretion by sentencing him to

the presumptive term of 360 months in prison. Appellate courts generally do not review

the district court’s decision to impose a sentence within the presumptive guidelines range.

State v. Williams, 337 N.W.2d 387, 391 (Minn. 1983); see also Minn. Sent. Guidelines

2.D.1 (2013) (“The sentence ranges provided in the [Sentencing Guideline] Grids are

presumed to be appropriate.”). And Mixon points to no “compelling circumstances”

necessary to demonstrate that he is entitled to a lighter sentence. See State v. Delk, 781

N.W.2d 426, 428 (Minn. App. 2010), review denied (Minn. July 20, 2010).

       Mixon maintains that his crime was “less egregious” than a typical first-degree

criminal sexual conduct offense. We are not persuaded by the generalized argument;

Mixon offers no legal support for his claim that less egregious facts compel reversing a

presumptive sentence. We are aware of none. He also argues that he has a history of

untreated, self-diagnosed mental illness that makes his case atypical and requires a lesser

sentence. The district court carefully considered Mixon’s claims of mental illness and

concluded that they did not justify deviating from the presumptive sentence. Mixon fails

to cite any authority suggesting that a medically uncorroborated, self-diagnosed mental

illness requires any consideration at sentencing, let alone establishes a ground to compel

a shorter sentence. We will not disturb the sentence.

       Affirmed.




                                             6